Title: General Orders, 3 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Friday August 3. 1781.
                            Parole Weathersfield
                            Countersigns Danbury Newtown
                        
                        For the Day tomorrow
                        Brigadier General Patterson
                        Lieutenant Colonel Badlam
                        For Picquet Major Spurr.
                        Inspector Captain Converse.
                        Lewis Seely Matross in the second regiment of Artillery, Benjamin Harley and Robert Barber Matrosses in the
                            third regiment of Artillery having been confined in the Provost guard at West Point and under sentence of Death since the
                            28th of May last the execution of which for some very material reasons has been postponed. The Commander in Chief ever
                            ready and willing to extend Mercy to Offenders when there is room to imagine that his Lenity will not be abused and being
                            convinced from the good Conduct of the Troops that an example is not necessary and the Prisoners being favored with the
                            recommendation of their officers thinks proper to extend his Pardon to Lewis Seely, Benjamin Harley and Robert Barber
                            hoping that this instance of his Lenity will have the effect intended and not only be a check to any future impropriety
                            but induce them to act hereafter as becomes the Character of good Soldiers.
                        The Commanding Officer at Westpoint will order them releas’d and to return to their duty.
                    